As filed with the Securities and Exchange Commission on July 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Michael A. Castino, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (630) 637-2724 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2014 Item 1. Schedule of Investments. Vident International Equity Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.6% Australia - 2.2% Aurizon Holdings Ltd $ Australia & New Zealand Banking Group BHP Billiton Ltd Commonwealth Bank of Australia CSL Ltd Insurance Australia Group Ltd National Australia Bank Ltd Rio Tinto Ltd Telstra Corporation Ltd Wesfarmers Ltd Westfield Group Westfield Retail Trust Westpac Banking Corporation Woodside Petroleum Ltd Woolworths Ltd Austria - 2.1% Andritz AG BUWOG AG * Erste Group Bank AG IMMOFINANZ AG Oesterreichische Post AG OMV AG Raiffeisen Bank International+ Telekom Austria AG+ Verbund AG+ Vienna Insurance Group AG Voestalpine AG Wienerberger AG Belgium - 2.5% Ageas Anheuser-Busch InBev NV Belgacom SA Colruyt SA Delhaize Group SA+ Groupe Bruxelles Lambert SA KBC Groep NV * Solvay SA UCB SA Umicore SA+ Brazil - 2.0% AMBEV SA Banco do Brasil SA BB Seguridade Participacoes SA BRF SA CCR SA Cia Siderurgica Nacional SA Cielo SA Embraer SA Petrol Brasileiros SA Tim Participacoes SA Canada - 2.8% Bank Of Montreal * Bank Of Nova Scotia * Canadian Imperial Bank Of Commerce * Canadian National Railway Company * Canadian Natural Resources Ltd * Canadian Oil Sands Ltd * + Canadian Utilities Ltd * Crescent Point Energy Corporation * + Fairfax Financial Holdings Ltd * Goldcorp, Inc. * Intact Financial Corporation * Manulife Financial Corporation * National Bank Of Canada * Pembina Pipeline Corporation * Potash Corp of Saskatchewan, Inc. * Rogers Communications, Inc. Royal Bank Of Canada * Shaw Communications, Inc. * + Toronto-Dominion Bank * Chile - 2.5% Aguas Andinas SA Banco de Chile Banco de Credito Inversiones Banco Santande Chile CAP SA Compania Cervecerias Unidas SA CorpBanca SA Empresa Nacional de Electricidad SA Empresas CMPC SA Enersis SA ENTEL Chile SA Latam Airlines Group SA * Sociedad Quimica y Minera de CV China - 3.5% Agricultural Bank of China Ltd Anhui Conch Cement Company Ltd+ Baidu, Inc. - ADR,* Bank Of China Ltd Bank Of Communication Company Ltd China Construction Bank China Life Insurance Company Ltd China Mengniu Dairy Company Ltd China Petroleum & Chemical Corporation ENN Energy Holdings Ltd Hongkong Land Holdings Ltd Jardine Matheson Holdings Ltd Jardine Strategic Holdings Ltd PetroChina Company Ltd Ping An Insurance Group Company of China Ltd Sands China Ltd Want Want China Holdings Ltd Wynn Macau Ltd Colombia - 2.6% Almacenes Exito SA Banco Davivienda SA Cemex Latam Holdings SA * Corp Financiera Colombiana SA Ecopetrol SA Grupo Argos SA Grupo de Inversiones Suramericana SA Grupo Nutresa SA Isagen SA ESP France - 2.1% Air Liquide SA AXA SA BNP Paribas SA Cie De St-Gobain Danone Essilor International SA L'oreal SA LVMH Moet Hennessy Louis Vuitton SA Orange SA Pernod Ricard SA Sanofi Schneider Electric SA Total SA+ Vinci SA Vivendi SA Germany - 2.5% Adidas AG Allianz SE BASF SE Bayer AG Bayerische Motoren Werke AG Daimler AG Deutsche Bank AG+ Deutsche Post AG Deutsche Telekom AG E.ON SE Fresenius SE & Company KGaA Linde AG SAP AG+ Siemens AG Hong Kong - 4.7% AIA Group Ltd Beijing Enterprise Holdings Ltd Cheung Kong (Holdings) Ltd Cheung Kong Infrastructure Holdings Ltd China Merchant Holdings (International) Company Ltd China Mobile Ltd China Overseas Land & Investment Ltd China Resources Enterprise Ltd China Resources Land Ltd China Resources Power Holdings Company Ltd China Unicom (Hong Kong) Ltd Esprit Holdings Ltd Fosun International Ltd Galaxy Entertainment Group Ltd Hang Lung Group Ltd Hang Lung Properties Ltd Henderson Land Development Company Ltd Hong Kong & China Gas Company Ltd Hong Kong Exchanges and Clearing Ltd Hutchison Whampoa Ltd Industrial & Commercial Bank of China Kunlun Energy Company Ltd Lenovo Group Ltd Li & Fung Ltd New World Development Company Sino Land Company Ltd Sinopec Engineering Group Company Ltd SJM Holdings Ltd Sun Art Retail Group Ltd+ Sun Hung Kai Properties Ltd Techtronic Industries Company Ltd Tencent Holdings Limited Tingyi Cayman Island Holding Corporation Wharf (Holdings) Ltd Wheelock and Company Ltd India - 1.7% Axis Bank Ltd - Gdr Reg S ICICI Bank Ltd - ADR,* Infosys Ltd - ADR Larsen & Toubro Ltd+ Mahindra & Mahindra Ltd Reliance Industries GDR Tata Motors Ltd - ADR Indonesia - 3.5% Adaro Energy Tbk Astra International Tbk PT Bank Central Asia Tbk PT Bank Mandiri Persero Tbk PT Bank Negara Indonesia Persero Bank Rakyat Indonesia Persero Gudang Garam Tbk PT Indocement Tunggal Prakarsa Tbk Indofood Sukses Makmur Tbk PT Kalbe Farma Tbk PT Lippo Karawaci Tbk PT Matahari Department Store Tbk Perusahaan Gas Negara Persero PT XL Axiata Tbk Semen Indonesia Persero Tbk PT Telekomunikasi Indonesian Persero Tower Bersama Infrustructure Tbk Unilever Indonesia Tbk PT United Tractors Tbk PT Ireland - 2.1% Alkermes PLC * Bank Of Ireland * CRH PLC Glanbia PLC Jazz Pharmaceuticals PLC * Kerry Group PLC Paddy Power PLC Ryanair Holdings PLC - ADR,* Smurfit Kappa Group PLC Israel - 2.4% Bank Hapoalim BM Bank Leumi Le-Israel BM * Check Point Software Technology Ltd * Elbit Systems Ltd Israel Chemicals Ltd Israel Corporation Ltd * Isramco Negev 2 LP * Mellanox Technologies Ltd * NICE Systems Ltd Taro Pharmaceutical Industries Ltd * Teva Pharmaceutical Industries Ltd Italy - 2.1% Assicurazioni Generali SpA+ Atlantia SpA Enel SpA Eni SpA+ Fiat SpA * Intesa Sanpaolo SpA Luxottica Group SpA Saipem SpA * Snam SpA Telecom Italia SpA * Unicredit SpA Japan - 5.1% FUJIFILM Holdings Corporation Honda Motor Company Hoya Corporation Inpex Corporation Japan Tobacco, Inc. JX Holdings, Inc. Kao Corporation Kddi Corporation Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Nippon Telephone and Telegraph Corporation Oriental Land Company Ltd Otsuka Holdings Company Ltd Seven & I Holdings Company Ltd SoftBank Corporation Sumitomo Electric Industries Ltd Sumitomo Mitsui Financial Group Ltd Takeda Pharmaceutical Company Ltd Toyota Motor Corporation Toyota Tsusho Corporation Malaysia - 4.8% AMMB Holdings Bhd Axiata Group Bhd Felda Global Ventures Holdings Bhd Gamuda Bhd Genting Malaysia Bhd IHH Healthcare Bhd IJM Corporation Bhd IOI Corporation Bhd Malayan Banking Bhd Malaysia Airports Holdings Bhd Petronas Dagangan Bhd Public Bank Bhd RHB Capital Bhd Sapurakencana Petroleum Bhd * Sime Darby Bhd Telekom Malaysia Bhd Tenaga Nasional Bhd UEM Sunrise Bhd UMW Holdings Bhd Mexico - 2.8% Alfa SAB De CV America Movil SAB de CV Arca Continental SAB De CV Coca-Cola FEMSA SAB de CB Grupo Bimbo SAB de CV Grupo Financiero Banorte SAB de CV Grupo Financiero Santander Mexico SAB de CV Grupo Mexico SAB de CV Kimberly-Clark de Mexico SAB de CV Wal-Mart de Mexico SAB de CV Netherlands - 2.5% Aegon NV Akzo Nobel NV CNH Industrial NV European Aeronautic Defence and Space Company EADS N.V.+ Heineken NV ING Groep NV * Koninklijke Ahold NV Koninklijke DSM NV Koninklijke KPN NV * Koninklijke Philips NV Reed Elsevier NV Unilever NV Yandex NV * New Zealand - 2.6% Auckland International Fisher & Paykel Healthcare Corporation Fletcher Building Ltd Mighty River Power NPV+ Ryman Healthcare Ltd Sky Network Television Ltd SKYCITY Entertainment Group Ltd Telecom Corp Of New Zealand Ltd Trade Me Group Ltd Xero Limited * + Peru - 2.3% Alicorp SAA BBVA Banco Continental SA Cementos Pacasmayo SAA Credicorp Ltd Ferreycorp SAA Grana y Montero SA Intercorp Financial Services, Inc. Union Andina de Cementos SAA Volcan Cia Minera SAA Philippines - 2.8% Alliance Global Group, Inc. Ayala Corporation Ayala Land, Inc. BDO Unibank, Inc. GT Capital Holdings, Inc. International Container Terminal Services, Inc. JG Summit Holdings, Inc. Manila Electric Company Metro Pacific Investments Corporation Philippine Long Distance Telephone Company Security Bank Corporation SM Investments Corporation SM Prime Holdings Ltd Universal Robina Corporation Poland - 2.3% Asseco Poland SA Bank Handlowy w Warszawie SA Bank Pekao SA Bank Zachodni WBK SA Cyfrowy Polsat SA Eurocash SA LPP SA Lubelski Wegiel Bogdanka SA PGE SA Polskie Gornictwo Naftowe i Gazownictwo SA Powszechna Kasa Oszczednosci Bank Polski SA Telekomunikacja Polska SA Republic of Korea - 2.3% Amorepacific Corporation Cheil Industries, Inc. E-Mart Company Ltd Hana Financial Group, Inc. KB Financial Group, Inc. Kia Motors Corporation Korea Electric Power Corporation LG Chem Ltd LG Household & Health Care Ltd Naver Corporation Samsung Electro-Mechanics Company Ltd Samsung Electronics Company Ltd Samsung Fire & Marine Insurance Company Ltd Samsung Life Insurance Company Ltd SK Hynix, Inc. * SK Telecom Company Ltd Russian Federation - 2.4% Gazprom OAO LUKOIL OAO Magnit OJSC Mobile Telesystems OJSC - ADR NovaTek OAO Rosneft Oil OJSC * Sberbank Of Russia Surgutneftegas OAO * Tatneft OAO Singapore - 3.1% Avago Technologies Ltd City Developments Ltd ComfortDelGro Corporation Ltd DBS Group Holdings Ltd Genting Singapore PLC Golden Agri-Resources Ltd Hutchison Port Holdings Trust Jardine Cycle & Carriage Ltd Noble Group Ltd Sembcorp Industries Ltd Sembcorp Marine Ltd Singapore Exchange Ltd Singapore Press Holdings Ltd+ Singapore Technologies Engineering Ltd Singapore Telecommunications Ltd Wilmar International Ltd South Africa - 2.8% Anglogold Ashanti Ltd * Barclays Africa Group Ltd Bidvest Group Ltd+ Imperial Holdings Ltd Kumba Iron Ore Ltd+ MTN Group Ltd Naspers Ltd Nedbank Group Ltd Remgro Ltd Sanlam Ltd Sasol Ltd Standard Bank Group Ltd Steinhoff International Holdings Vodacom Group Ltd+ Woolworths Holdings Ltd Spain - 2.0% Abertis Infraestructuras SA Amadeus It Holding SA Banco Bilbao Vizcaya Argentari Banco de Sabadell SA Banco Popular Espanol SA Banco Santander SA Iberdrola SA Inditex SA Repsol SA Telefonica SA Sweden - 1.8% Assa Abloy AB Ericsson Hennes & Mauritz AB Hexagon AB+ Investor AB Nordea Bank AB Sandvik AB+ Skandinaviska Enskilda Banken AB Svenska Cellulosa AB SCA Svenska Handelsbanken AB Swedbank AB Teliasonera AB Volvo AB Switzerland - 2.6% ABB Ltd Cie Financiere Richemont SA Credit Suisse Group AG Glencore Xstrata PLC Nestle SA Novartis AG Roche Holdings AG Swiss Re AG Syngenta AG UBS AG Zurich Insurance Group AG Taiwan, Province of China - 3.0% China Steel Corporation Chunghwa Telecom Company Ltd Delta Electronics, Inc. First Financial Holding Company Ltd Hon Hai Precision Industry Company Pou Chen Corporation Taiwan Cooperative Financial Holdings Taiwan Mobile Company Ltd Taiwan Semiconductor Manufacturing Company Ltd Teco Electric & Machinery Company Thailand - 3.3% Airports Of Thailand PCL Bank Of Ayudhya PCL Banpu PCL Big C Supercenter PCL BTS Group Holdings PCL Central Pattana PCL Charoen Pokphand Foods PCL Delta Electronics Thailand PCL Kasikornbank PCL Krung Thai Bank PCL Land & Houses PCL PTT Global Chemical PCL Shin Corporation PCL Siam Cement PCL Siam Makro PCL Thai Beverage PLC+ Thai Oil PCL Thai Union Frozen Products PCL Turkey - 2.7% Anadolu Efes Biracilik Ve Malt BIM Birlesik Magazalar AS Coca Cola Icecek AS Enka Insaat ve Sanayi AS Eregli Demir ve Celik Fabrikal+ Haci Omer Sabanci Holding AS Tav Havalimanlari Holding AS Tupras Turkiye Petrol Rafineri Turk Hava Yollari Turkcell Iletisim Hizmetleri AS * Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Yapi ve Kredi Bankasi AS United Kingdom - 3.1% Anglo American PLC AstraZeneca PLC BG Group PLC BP PLC Centrica PLC Compass Group PLC DCC PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Legal & General Group PLC National Grid PLC Next PLC Reckitt Benckiser Group PLC Reed Elsevier PLC Rolls-Royce Holdings PLC * Royal Dutch Shell PLC Tesco Corporation Unilever PLC Vodafone Group PLC WPP PLC TOTAL COMMON STOCKS (Cost $641,957,978) EXCHANGE TRADED NOTES - 2.1% India - 2.1% iPath MSCI India Index ETN * TOTAL EXCHANGE TRADED NOTES (Cost $12,192,180) PREFERRED STOCKS - 1.2% Brazil - 1.2% Banco Bradesco SA Cia Energetica de Minas Gerais Companhia Brasileira de Distribuicao Grupo de Acucar Itau Unibanco Holdings SA Telefonica Brasil SA Vale SA United Kingdom - 0.0% Rolls Royce Holdings PLC * TOTAL PREFERRED STOCKS (Cost $7,985,348) REITS - 0.8% Singapore - 0.5% CapitaCommercial Trust+ CapitaMall Trust Suntec Real Estate Investment Trust South Africa - 0.1% Growthpoint Properties Ltd Turkey - 0.2% Emlak Konut Gayrimenkul Yatirim Ortakligi AS TOTAL REITS (Cost $4,841,945) WARRANTS - 0.0% Thailand - 0.0% Land & Houses PCL Warrant, 3.50% TOTAL WARRANTS (Cost $0) MONEY MARKET FUNDS - 0.0% Short Term Investment Trust Liquid Assets Portfolio, 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $23,031) TOTAL INVESTMENTS - 99.7% (Cost $667,000,482) Other Assets in Excess of Liabilities - 0.3% NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of May 31, 2014 * Non-income producing security. + All or a portion of this security is out on loan as of May 31, 2014 ADR American Depository Receipt GDR Global Depository Receipt Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Vident Core US Equity Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.7% Consumer Discretionary - 12.2% Aarons, Inc. $ Abercrombie & Fitch Company American Eagle Outfitters, Inc. American Public Education, Inc. * ANN, Inc. * Apollo Education Group, Inc. * Autoliv, Inc. Best Buy, Inc. Big Lots, Inc. * Bridgepoint Education, Inc. * Brinker International, Inc. Brown Shoe, Inc. Buckle, Inc. Cablevision Systems Corporation Capella Education Company Carnival Corporation Chico's FAS, Inc. Childrens Place Retail Stores, Inc. Coach, Inc. Comcast Corporation Crocs, Inc. * Dana Holding Corporation Darden Restaurants, Inc. DeVry Education Group, Inc. Dillards, Inc. Drew Industries, Inc. DSW, Inc. Express, Inc. * Family Dollar Stores, Inc. Foot Locker, Inc. Fred's, Inc. Gamestop Corporation Gannett, Inc. General Motors Company Genesco, Inc. * Genuine Parts Company Guess', Inc. International Game Technology International Speedway Corporation ITT Educational Services, Inc. * John Wiley & Sons, Inc. K12, Inc. * Kohls Corporation LeapFrog Enterprises, Inc. * Lear Corporation Leggett & Platt, Inc. Macy's, Inc. McDonalds Corporation Mens Wearhouse, Inc. Meredith Corporation Modine Manufacturing Company * Nordstrom, Inc. Office Depot, Inc. * Omnicom Group, Inc. Penn National Gaming, Inc. * Pep Boys - Manny, Moe & Jack * PetSmart, Inc. Pier 1 Imports, Inc. Regis Corporation Ross Stores, Inc. Scholastic Corporation Select Comfort Corporation * Smith & Wesson Holding Corporation * Stage Stores, Inc. Standard Motor Products, Inc. Staples, Inc. Stein Mart, Inc. Steiner Leisure Ltd * Sturm, Ruger & Company, Inc. Superior Industries International, Inc. Target Corporation The Gap, Inc. The Wendy's Company Time Warner Cable, Inc. TRW Automotive Holdings Corporation * Tupperware Brands Corporation Vera Bradley, Inc. * Weight Watchers International, Inc. Whirlpool Corporation Williams-Sonoma, Inc. Consumer Staples - 8.9% Altria Group, Inc. Archer Daniels Midland Company Chiquita Brands International, Inc. * CVS Caremark Corporation Dean Foods Company Dr Pepper Snapple Group, Inc. Fresh Del Monte Produce, Inc. Harbinger Group, Inc. * Herbalife Ltd Ingredion, Inc. Inter Parfums, Inc. Pepsico, Inc. Philip Morris International, Inc. Pilgrim's Pride Corporation * Safeway, Inc. Sanderson Farms, Inc. SpartanNash Company Sysco Corporation The J.M. Smucker Company The Kroger Company Tyson Foods, Inc. Universal Corporation Wal-Mart Stores, Inc. Energy - 11.8% Alon USA Energy, Inc. Alpha Natural Resources, Inc. * Baker Hughes, Inc. C&J Energy Services, Inc. * Chesapeake Energy Corporation Chevron Corporation Cloud Peak Energy, Inc. * ConocoPhillips Delek US Holdings, Inc. Denbury Resources, Inc. Devon Energy Corporation Diamond Offshore Drilling, Inc. Exxon Mobil Corporation Green Plains Renewable Energy, Inc. Helmerich & Payne, Inc. Hess Corporation HollyFrontier Corporation ION Geophysical Corporation * Key Energy Services, Inc. * Marathon Oil Corporation Marathon Petroleum Corporation Murphy Oil Corporation Nabors Industries Ltd National Oilwell Varco, Inc. Newfield Exploration Company * Occidental Petroleum Corporation Patterson-UTI Energy, Inc. PBF Energy, Inc. Peabody Energy Corporation SandRidge Energy, Inc. * Stone Energy Corporation * Superior Energy Services, Inc. Swift Energy Company * Tesco Corporation Transocean Ltd Valero Energy Corporation W&T Offshore, Inc. Western Refining, Inc. Financials - 12.7% ACE Ltd Aflac, Inc. AllianceBernstein Holding L.P. Allstate Corporation American Equity Investment Life Holding Company American International Group, Inc. American National Insurance Company Argo Group International Holdings Ltd Aspen Insurance Holdings Ltd Associated Banc Corporation Assurant, Inc. Astoria Financial Corporation AXIS Capital Holdings Ltd Bank Of America Corporation BGC Partners, Inc. Capital One Financial Corporation Capitol Federal Financial, Inc. Cardinal Financial Corporation Cash America International, Inc. Cincinnati Financial Corporation Citigroup, Inc. CNA Financial Corporation CNO Financial Group, Inc. Community Trust Bancorp, Inc. Compass Diversified Holdings Everest Re Group Ltd EZCORP, Inc. * F.N.B Corporation First American Financial Corporation First Commonwealth Financial Corporation First Financial Bancorp. First Midwest Bancorp, Inc. Fulton Financial Corporporation Genworth Financial, Inc. * Hancock Holding Company HCC Insurance Holdings, Inc. Horace Mann Educators Corporation Huntington Bancshares, Inc. Infinity Property & Casualty Corporation International Bancshares Corporation Janus Capital Group, Inc. JPMorgan Chase & Company Kemper Corporation KeyCorp Legg Mason, Inc. Loews Corporation MBIA, Inc. * Mercury General Corporation Metlife, Inc. National Bank Holdings Corporation National Penn Bancshares, Inc. Navigators Group, Inc. * NBT Bancorp, Inc. Northwest Bancshares, Inc. OFG Bancorp Old Republic International Corporation Oritani Financial Corporation PartnerRe Ltd PHH Corporation * Piper Jaffray Companies * PNC Financial Services Group, Inc. Protective Life Corporation Provident Financial Services, Inc. Regions Financial Corporation Reinsurance Group of America, Inc. Renaissancere Holdings Ltd Selective Insurance Group, Inc. Susquehanna Bancshares, Inc. Symetra Financial Corporation TCP Capital Corporation The Chubb Corporation The Hanover Insurance Group, Inc. The Travelers Companies, Inc. TrustCo Bank Corporation NY Trustmark Corporation Umpqua Holdings Corporation Union Bankshares Corporation United Bankshares, Inc. United Fire Group, Inc. Validus Holdings Ltd Valley National Bancorp Viewpoint Financial Group, Inc. W.R. Berkley Corporation Walker & Dunlop, Inc. * Webster Financial Corporation Wintrust Financial Corporation XL Group PLC Zions Bancorporation Health Care - 12.2% Abbott Laboratories Aetna, Inc. Amgen, Inc. AMN Healthcare Services, Inc. * Amsurg Corporation * Baxter International, Inc. Becton Dickinson & Company Boston Scientific Corporation * Bristol Myers Squibb Company Cardinal Health, Inc. Chemed Corporation Community Health Systems, Inc. * Computer Programs & Systems, Inc. CONMED Corporation Covidien PLC CR Bard, Inc. Davita Healthcare Partners, Inc. * DENTSPLY International, Inc. Eli Lilly & Company Emergent BioSolutions, Inc. * Endo International PLC * Express Scripts Holding Company * Globus Medical, Inc. * Hanger, Inc. * Health Net, Inc. * HEALTHSOUTH Corporation Henry Schein, Inc. * Hill-Rom Holdings, Inc. Humana, Inc. ICU Medical, Inc. * Impax Laboratories, Inc. * Invacare Corporation Johnson & Johnson Kindred Healthcare, Inc. Laboratory Corp. of America Holdings * Lifepoint Hospitals, Inc. * Magellan Health Services, Inc. * McKesson Corporation MedAssets, Inc. * Merck & Company, Inc. Meridian Bioscience, Inc. Molina Healthcare, Inc. * Myriad Genetics, Inc. * Omnicare, Inc. Owens & Minor, Inc. Patterson Companies, Inc. PDL BioPharma, Inc. PharMerica Corporation * Quality Sytems, Inc. Quest Diagnostics, Inc. Questcor Pharmaceuticals, Inc. ResMed, Inc. Select Medical Holdings Corporation St Jude Medical, Inc. Steris Corporation Stryker Corporation The Ensign Group, Inc. UnitedHealth Group, Inc. Varian Medical Systems, Inc. * VCA Antech, Inc. * WellCare Health Plans, Inc. * WellPoint, Inc. Zimmer Holdings, Inc. Industrials - 10.9% 3M Company AAR Corporation ABM Industries, Inc. ACCO Brands Corporation * AECOM Technology Corporation * AGCO Corporation Alaska Air Group, Inc. Alliant Techsystems, Inc. American Railcar Industries, Inc. American Science & Engineering, Inc. Applied Industrial Technologies, Inc. Blount International, Inc. * Brady Corporation Briggs & Stratton Corporation Brinks Company Caterpillar, Inc. Cintas Corporation Comfort Systems USA, Inc. Con-way, Inc. CSX Corporation Cummins, Inc. Deere & Company Deluxe Corporation Dover Corporation Dun & Bradstreet Corporation EMCOR Group, Inc. Engility Holdings, Inc. * FedEx Corporation FTI Consulting, Inc. * General Cable Corporation General Dynamics Corporation Harsco Corporation Hawaiian Holdings, Inc. * HNI Corporation Hyster Yale Materials Handling, Inc. ICF International, Inc. * Ingersoll-Rand PLC Insperity, Inc. JetBlue Airways Corporation * Joy Global, Inc. Kaman Corporation KBR, Inc. Kelly Services, Inc. Kennametal, Inc. Knoll, Inc. Landstar System, Inc. Lockheed Martin Corporation Marten Transport Ltd Matson, Inc. McGrath Rentcorp MYR Group, Inc. * Navigant Consulting, Inc. * Norfolk Southern Corporation Northrop Grumman Corporation Oshkosh Corporation Pitney Bowes, Inc. Quad/Graphics, Inc. Raytheon Company Republic Airways Holdings, Inc. * Republic Services, Inc. Resources Connection, Inc. Robert Half International, Inc. Rockwell Collins, Inc. RR Donnelley & Sons Co. SkyWest, Inc. Southwest Airlines Company Spirit Aerosystems Holdings, Inc. * Steelcase, Inc. The ADT Corporation Timken Company Titan International, Inc. UniFirst Corporation United Stationers, Inc. URS Corporation Valmont Industries, Inc. Viad Corporation Wabash National Corporation * Waste Management, Inc. Werner Enterprises, Inc. Information Technology - 17.8% Accenture PLC Activision Blizzard, Inc. Amdocs Ltd Amkor Technology, Inc. * Anixter International, Inc. Arrow Electronics, Inc. * Avnet, Inc. Benchmark Electronics, Inc. * Booz Allen Hamilton Holding Corporation Broadcom Corporation Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc. * CA, Inc. Cabot Microelectronics Corporation * CACI International, Inc. * Checkpoint Systems, Inc. * Cirrus Logic, Inc. * Computer Sciences Corporation Compuware Corporation Comverse, Inc. * Convergys Corporation Conversant, Inc. * CoreLogic, Inc. * CSG Systems International, Inc. Daktronics, Inc. DST Systems, Inc. Earthlink Holdings Corporation EMC Corporation Entegris, Inc. * Epiq Systems, Inc. F5 Networks, Inc. * Fairchild Semiconductor International * Fidelity National Information Services, Inc. Forrester Research, Inc. Global Cash Access Holdings, Inc. * Global Payments, Inc. Harmonic, Inc. * Harris Corporation Heartland Payment Systems, Inc. Hewlett-Packard Company IAC/InterActiveCorp Ingram Micro, Inc. * Insight Enterprises, Inc. * Intel Corporation InterDigital, Inc. International Business Machines Corporation Intersil Corporation Intuit, Inc. Jabil Circuit, Inc. KLA-Tencor Corporation Knowles Corporation * Kulicke and Soffa Industries, Inc. * Lattice Semiconductor Corporation * Lexmark International, Inc. Liquidity Services, Inc. * ManTech International Corporation Marvell Technology Group Ltd Maxim Integrated Products, Inc. Micrel, Inc. Microsoft Corporation Monster Worldwide, Inc. * NetApp, Inc. Netgear, Inc. * NeuStar, Inc. * Newport Corporation * NVIDIA Corporation OmniVision Technologies, Inc. * Oracle Corporation Plantronics, Inc. Plexus Corporation * QLogic Corporation * Rovi Corporation * SanDisk Corporation Sanmina Corporation * ScanSource, Inc. * Seagate Technology PLC Skyworks Solutions, Inc. Super Micro Computer, Inc. * Sykes Enterprises, Inc. * Symantec Corporation Synnex Corporation * TE Connectivity Ltd TeleTech Holdings, Inc. * Texas Instruments, Inc. TTM Technologies , Inc. * Unisys Corporation * Western Digital Corporation Western Union Company Xerox Corporation Materials - 3.7% A. Schulman, Inc. Albemarle Corporation American Vanguard Corporation Ashland, Inc. Avery Dennison Corporation Axiall Corporation Bemis, Inc. Cliffs Natural Resources, Inc. Coeur Mining Inc. * Commercial Metals Company Domtar Corporation Dow Chemical Company Freeport-McMoRan Copper & Gold, Inc. FutureFuel Corporation Greif, Inc. Innophos Holdings, Inc. Koppers Holdings, Inc. Kraton Performance Polymers, Inc. * LyondellBasell Industries NV Materion Corporation Myers Industries, Inc. Neenah Paper, Inc. Newmont Mining Corporation Olin Corporation Quaker Chemical Corporation Reliance Steel & Aluminum Company Resolute Forest Products, Inc. * Schnitzer Steel Industries, Inc. Schweitzer-Mauduit International, Inc. Sonoco Products Company The Mosaic Company The Scotts Miracle-Gro Company Telecommunication Services - 2.3% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. Frontier Communications Corporation Premiere Global Services, Inc. * Shenandoah Telecommunications Company Telephone & Data Systems, Inc. United States Cellular Corporation Verizon Communications, Inc. Vonage Holdings Corporation * Utilities - 3.2% AGL Resources, Inc. Ameren Corporation American Electric Power, Inc. Avista Corporation DTE Energy Company Edison International El Paso Electric Company Entergy Corporation Exelon Corporation Northwest Natural Gas Company Pinnacle West Capital Corporation PNM Resources, Inc. Portland General Electric Company Public Service Enterprise Group, Inc. Southwest Gas Corporation Teco Energy, Inc. The AES Corporation UGI Corporation Vectren Corporation TOTAL COMMON STOCKS (Cost $116,370,370) REITS - 3.7% Financials - 3.7% American Capital Agency Corporation American Capital Mortgage Investment Corporation Anworth Mortgage Asset Company Apollo Commercial Real Estate Finance, Inc. Ashford Hospitality Trust, Inc. Brandywine Realty Trust Camden Property Trust Capstead Mortgage Corporation Chesapeake Lodging Trust Chimera Investment Corporation Colony Financial, Inc. CYS Investments, Inc. Diamondrock Hospitality Company EPR Properties Government Properties Income Trust Hatteras Financial Corporation Invesco Mortgage Capital, Inc. Mack-Cali Realty Corporation Piedmont Office Realty Trust, Inc. RAIT Financial Trust Two Harbors Investment Corporation TOTAL REITS (Cost $4,476,309) CLOSED END MUTUAL FUNDS - 0.4% Financials - 0.4% American Capital Ltd * Hercules Technology Growth Capital, Inc. Triangle Capital Corporation TOTAL CLOSED END MUTUAL FUNDS (Cost $425,027) MONEY MARKET FUNDS - 0.1% Short Term Investment Trust Liquid Assets Portfolio, 0.06% (a) TOTAL MONEY MARKET FUNDS (Cost $156,920) TOTAL INVESTMENTS - 99.9% (Cost $121,428,626) Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% $ (a) Annualized seven-day yield as of May 31, 2014 * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at May 31, 2014 (Unaudited) The Funds utilize various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds' net assets as of May 31, 2014: Vident International Equity Fund Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
